DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the cartridge species of Fig. 9 (Cartridge Species F), the projectile subspecies of Fig. 7A, and the housing insert (906) subspecies shown in Fig. 9, in the replies filed on 10/09/2020 and 03/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recite the ammunition being adapted for use in a pistol, revolver or rifle, whereas in the elected cartridge species F (Fig. 9), the ammunition cartridge is specific to a pistol cartridge. The non-elected cartridges shown in Figs. 4 and 5 have been disclosed as revolver cartridges as distinct from a pistol cartridge, and the non-elected cartridge shown in Fig. 6 has been disclosed as a rifle cartridge.  Specific limitations drawn to the non-elected revolver or rifle cartridges should now be removed from the claims to enable an accurate determination of their scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RICHERT (US 5,402,729).  The following rejection is made in the light of the preceding 35 U.S.C 112(b) rejection.
Regarding claim 1, Richert discloses a subassembly for an ammunition cartridge (Fig. 8), the subassembly comprising: a) an inherently reusable case 1 having a forward end and an aft end, the forward end being adapted to releasably attach to a bullet 4 having a forward end and an aft end and a pressure chamber extending from its aft end and the case having an internal wall proximal to its aft end, the case being adapted for use in at least a large caliber weapon with a rifled barrel (“a rifle”); b) a primer cap (Fig. 8; unnumbered inherent primer cap in the depicted recess at the aft end of blank cartridge 2); and c) an inherently reusable primer housing insert 3 having a forward end and an aft end, the primer housing insert 3 being adapted to releasably attach proximal to its aft end to the case's internal wall proximal to the aft end of the case 1 and having a first recess (Fig. 8; the recess containing the blank cartridge 2 and its primer cap) proximal to the primer housing insert's aft end adapted to releasably contain the primer cap and a channel communicating from the first recess to or through the primer housing insert's first forward end, wherein when the subassembly is combined with the bullet 4 to form an ammunition cartridge (Fig. 8), the forward end of the primer housing insert 3 extends into the bullet's pressure chamber 4b (Fig.8) without connecting to the bullet 4.
claim 2, Richert discloses a component 3 for an ammunition cartridge (Fig. 8) capable of being used in at least a large caliber weapon with a rifled barrel (“a rifle”), the ammunition cartridge comprising, in addition to the component, a case 1 and a bullet 4, the component 3 comprising a primer housing insert 3 having a forward end and an aft end, the primer housing insert being adapted to releasably attach proximal to its aft end to an inside wall of the case 1 proximal to an aft end of the case and having a first recess (Fig. 8; the recess containing the blank cartridge 2 and its primer cap)  proximal to its aft end adapted to releasably contain a primer cap  (Fig. 8; unnumbered inherent primer cap in the depicted recess at the aft end of blank cartridge 2); and a channel communicating from the first recess to or through the primer housing insert's forward end wherein when the component 3 is combined with the bullet 4 and the case 1 to form the ammunition cartridge (Fig. 8), the forward end of the primer housing insert 3 extends into a pressure chamber 4b of the bullet 4 (Fig. 8) which is proximal to the aft end of the bullet without the primer housing insert connecting to the bullet.
Regarding claim 3, Richert discloses a system comprising a plurality of modules adapted to be manually combined to form at least one ammunition cartridge (Fig. 8) capable of being used in at least a large caliber weapon with a rifled barrel (“a rifle”),, the modules including at least one case 1, one bullet 4, and at least one primer housing insert 3, wherein the primer housing insert has a forward end and an aft end and is adapted to releasably attach proximal to its aft end to an inside wall of the case 1 proximal to an aft end of the case and has a first recess (Fig. 8; the recess containing the blank cartridge 2 and its primer cap)  proximal to its aft end and adapted to releasably contain the a primer cap (Fig. 8; unnumbered inherent primer cap in the depicted recess at the aft end of blank cartridge 2) and a channel communicating from the first recess to or through the primer housing insert's forward end wherein when the primer housing insert 3 is combined with the bullet 4 and the case 1 to form the ammunition cartridge, the forward end of the primer housing insert 3 extends into a pressure chamber 4b .


Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORIN (US 4,391,199). The following rejection is made in the light of the preceding 35 U.S.C 112(b) rejection.
Regarding claim 2, Morin discloses a component 8 for an ammunition cartridge (Fig. 5), the ammunition cartridge comprising, in addition to the component, a case 19 and a bullet 1, the component 8 comprising a primer housing insert 8 having a forward end and an aft end, the primer housing insert being adapted to releasably attach proximal to its aft end to an inside wall of the case proximal to an aft end of the case and having a first recess proximal to its aft end adapted to releasably contain a primer cap 34 and a channel communicating from the first recess to or through the primer housing insert's forward end wherein when the component 8 is combined with the bullet 1 and the case 19 to form the ammunition cartridge (Fig. 5), the forward end of the primer housing insert extends into a pressure chamber of the bullet (Fig. 5) which is proximal to the aft end of the bullet without the primer housing insert connecting to the bullet.
Regarding claim 3, Morin discloses a system comprising a plurality of modules adapted to be manually combined to form at least one ammunition cartridge (Fig. 5), the modules including at least one case 19, one bullet 1, and at least one primer housing insert 8, wherein the primer housing insert has a forward end and an aft end and is adapted to releasably attach proximal to its aft end to an inside wall of the case proximal to an aft end of the case and has a first recess proximal to its aft end and adapted to releasably contain the a primer cap 34 and a channel communicating from the first recess to or through the primer housing insert's forward end wherein when the primer housing insert 8 is combined with the bullet 1 and the case 19 to .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 and 11 of U.S. Patent No. 10,132,601 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the instant continuation application are anticipated by claims 1, 10 and 11 of the ‘601 parent patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES S BERGIN/            Primary Examiner, Art Unit 3641